Per Curiam,
It is very clear indeed that Margaret Nixon had an interest *627in the property in question during the whole of her life if she remained unmarried after the death of her husband, and that the children had no interest therein until after her death or marriage. As neither of those events has occurred, it is manifest that the present appellant has no standing in court at this time. The reasons for this conclusion are so clearly expressed in the opinion of the learned court below that it is unnecessary to elaborate them any further.
Decree affirmed and appeal dismissed at the cost of the appellants.